
	
		II
		112th CONGRESS
		1st Session
		S. 1715
		IN THE SENATE OF THE UNITED STATES
		
			October 17, 2011
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To replace current dairy product price support and milk
		  income loss contract programs with a program to protect dairy producer income
		  when the difference between milk prices and feed costs is less than a specified
		  amount, to establish a dairy market stabilization program, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Dairy Pricing Reform and Farmer Protection Act of
			 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Federal milk marketing reform
					Sec. 101. Federal milk marketing reform.
					TITLE II—Dairy Producer Margin Protection Program
					Sec. 201. Definitions.
					Sec. 202. Dairy producer margin protection program.
					Sec. 203. Eligibility and registration of dairy producers for
				program.
					Sec. 204. Establishment of production history of registered
				dairy producers.
					Sec. 205. Basic margin protection.
					Sec. 206. Supplemental margin protection.
					Sec. 207. No payment limitations.
					Sec. 208. Use of Commodity Credit Corporation.
					Sec. 209. Duration.
					TITLE III—Dairy Market Stabilization Program
					Sec. 301. Definitions.
					Sec. 302. Dairy market stabilization program.
					Sec. 303. Program threshold for implementation and reduction in
				dairy producer payments.
					Sec. 304. Collection of producer milk marketings
				information.
					Sec. 305. Calculation of reduced dairy producer
				payments.
					Sec. 306. Limited availability of amounts remitted to
				Secretary.
					Sec. 307. Suspension of reduced payment
				requirement.
					Sec. 308. Audit of producer and handler compliance.
					Sec. 309. Program board.
					Sec. 310. Duration.
					TITLE IV—Miscellaneous
					Sec. 401. Repeals.
					Sec. 402. Regulations.
					Sec. 403. Budgetary effects.
				
			IFederal milk
			 marketing reform
			101.Federal milk
			 marketing reform
				(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary of Agriculture shall conduct hearings to assess the
			 implications of transitioning Federal milk marketing orders from end-product
			 pricing to a competitive pay pricing system.
				(b)RequirementsIn conducting hearings under this section,
			 the Secretary shall—
					(1)ensure that
			 market administrators conduct a thorough analysis of—
						(A)the reforms to
			 the Federal milk marketing orders proposed by the Maine Dairy Industry Advisory
			 Council; and
						(B)the reforms
			 included in H.R. 3062, 112th Congress, as introduced on September 23,
			 2011;
						(2)analyze the
			 implications of transitioning from a 4-class system for milk products to a
			 2-class system;
					(3)explore methods
			 to improve signals for price discovery in the short- and long-term to allow
			 dairy producers to better use risk management tools;
					(4)assess whether a
			 2-class competitive pay pricing system for milk products would be more or less
			 transparent than the system in effect as of the day before the date of
			 enactment of this Act; and
					(5)analyze the
			 impact of eliminating a minimum regulated price on price volatility in dairy
			 markets.
					IIDairy Producer
			 Margin Protection Program
			201.DefinitionsIn this title:
				(1)Actual dairy
			 producer marginThe term
			 actual dairy producer margin means the difference between the
			 all-milk price and the average feed cost, as calculated under section
			 202(d).
				(2)All-milk
			 priceThe term all-milk price means the average
			 price received, per hundredweight of milk, by dairy producers for all milk sold
			 to plants and dealers in the United States, as reported by the National
			 Agricultural Statistics Service.
				(3)Average feed
			 costThe term average
			 feed cost means the average cost of feed used by a dairy operation to
			 produce a hundredweight of milk, determined under section 202(c) using the sum
			 obtained by adding—
					(A)the product
			 obtained by multiplying—
						(i)1.192; by
						(ii)the price of
			 corn per bushel;
						(B)the product obtained by multiplying—
						(i)0.00817; by
						(ii)the price of soybean meal per ton;
			 and
						(C)the product obtained by multiplying—
						(i)0.0152; by
						(ii)the price of alfalfa hay per ton.
						(4)Consecutive
			 2-month periodThe term consecutive 2-month period
			 refers to the 2-month period consisting of the months of January and February,
			 March and April, May and June, July and August, September and October, or
			 November and December, respectively.
				(5)Dairy
			 producerThe term dairy
			 producer means an individual or entity that directly or indirectly (as
			 determined by the Secretary)—
					(A)shares in the risk
			 of producing milk; and
					(B)makes
			 contributions (including land, labor, management, equipment, or capital) to the
			 dairy operation of the individual or entity that are at least commensurate with
			 the share of the individual or entity of the proceeds of the operation.
					(6)Production
			 history
					(A)In
			 generalExcept as provided in
			 subparagraph (B), the term production history, with respect to a
			 dairy producer, means the highest annual milk production of the dairy producer
			 during any 1 of the 3 calendar years immediately preceding the registration of
			 the dairy producer with the Secretary for participation in the program.
					(B)New
			 producersIf a dairy producer
			 has been in operation for less than a year, the Secretary shall determine the
			 production history of the dairy producer by extrapolating the actual milk
			 production for the months the dairy producer has been in operation to a yearly
			 production amount.
					(7)ProgramThe term program means the
			 dairy producer margin protection program required by this title.
				(8)Projected dairy
			 producer marginThe term
			 projected dairy producer margin means the estimate prepared by the
			 Secretary pursuant to section 202(b).
				(9)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
				(10)United
			 StatesThe term United
			 States, in a geographical sense, means the 50 States.
				202.Dairy producer
			 margin protection program
				(a)In
			 generalThe Secretary shall
			 establish and administer a dairy producer margin protection program for the
			 purpose of protecting dairy producer income through the provision of basic
			 margin protection payments and, if purchased by a dairy producer, supplemental
			 margin protection payments when actual dairy producer margins are less than the
			 threshold levels for the payments.
				(b)Estimation of
			 projected dairy producer margin
					(1)In
			 generalThe Secretary shall
			 prepare an estimate of the projected dairy producer margin for the 5-year
			 period beginning on January 1, 2012, consisting of the difference
			 between—
						(A)an estimate of the average all-milk price,
			 per hundredweight of milk, for that period; and
						(B)an estimate of average feed cost for that
			 period.
						(2)PublicationThe Secretary shall publish the estimate of
			 the projected dairy producer margin in the Federal Register as soon as
			 practicable after the date of enactment of this Act, but in no case later than
			 90 days after that date.
					(c)Calculation of
			 average feed costNot later
			 than the fifth day after the end of each consecutive 2-month period, the
			 Secretary shall calculate the national average feed cost for that consecutive
			 2-month period using the following data:
					(1)The price of corn for each month of that
			 consecutive 2-month period shall be the price received during that month by
			 agricultural producers in the United States for corn, as reported by the
			 National Agricultural Statistics Service.
					(2)The price of soybean meal for each month of
			 that consecutive 2-month period shall be the price received during that month
			 by agricultural producers in the United States for soybean meal, as reported by
			 the Agricultural Marketing Service.
					(3)The price of alfalfa hay for each month of
			 that consecutive 2-month period shall be the price received during that month
			 by agricultural producers in the United States for alfalfa hay, as reported by
			 the National Agricultural Statistics Service.
					(d)Calculation of
			 actual dairy producer marginThe Secretary shall calculate the actual
			 dairy producer margin for each consecutive 2-month period by
			 subtracting—
					(1)the average feed
			 cost for that consecutive 2-month period, determined in accordance with
			 subsection (c); from
					(2)the all-milk price
			 for that consecutive 2-month period.
					203.Eligibility and
			 registration of dairy producers for program
				(a)Eligibility
					(1)In
			 generalSubject to paragraph
			 (2), all dairy producers in the United States shall be eligible to participate
			 in the program.
					(2)RequirementA dairy producer shall be required to be
			 registered with the Secretary before the producer may—
						(A)receive basic
			 margin protection payments under section 205; and
						(B)if purchased by
			 the dairy producer, supplemental margin protection payments under section
			 206.
						(b)Registration
					(1)In
			 generalThe Secretary
			 shall—
						(A)register all interested dairy producers in
			 the program; and
						(B)specify the manner and form by which a
			 dairy producer may register.
						(2)Existing Dairy
			 ProducersDuring the 1-year period beginning on the date of
			 enactment of this Act, a dairy producer who is actively engaged in a dairy
			 operation as of that date may register with the Secretary—
						(A)to receive basic
			 margin protection; and
						(B)if the dairy
			 producer chooses, to purchase supplemental margin protection.
						(3)New
			 EntrantsA dairy producer who
			 has no existing interest in a dairy operation as of the date of enactment of
			 this Act, but who, after that date, establishes a new dairy operation, may
			 register with the Secretary during the 180-day period beginning on the date on
			 which the dairy operation first markets milk commercially—
						(A)to receive basic
			 margin protection; and
						(B)if the dairy
			 producer chooses, to purchase supplemental margin protection.
						(4)Treatment of
			 multi-producer operationsIf
			 a dairy operation consists of more than 1 dairy producer, all of the dairy
			 producers of the operation shall be treated as a single dairy producer for
			 purposes of registration—
						(A)to receive basic
			 margin protection; and
						(B)at the election of
			 the producers, to purchase supplemental margin protection.
						(5)Treatment of
			 Producers with Multiple dairy OperationsIf a dairy producer operates 2 or more
			 dairy operations, each dairy operation of the producer shall require a separate
			 registration—
						(A)to receive basic
			 margin protection; and
						(B)at the election of
			 the producer, to purchase supplemental margin protection.
						(c)ReconstitutionThe Secretary shall ensure that a dairy
			 producer does not reconstitute a dairy operation for the sole purpose of
			 receiving basic margin protection or supplemental margin protection.
				204.Establishment
			 of production history of registered dairy producers
				(a)Establishment of
			 production history
					(1)EstablishmentWhen a dairy producer registers with the
			 Secretary for participation in the program, the dairy producer shall provide
			 all information required by the Secretary to establish the production history
			 of the dairy operation of the producer.
					(2)DurationOnce the production history is established
			 for a dairy producer upon registration, the production history shall not be
			 changed for the duration of the participation by the dairy producer in the
			 program.
					(b)Transfer of
			 production history of existing dairy producers
					(1)Transfer by
			 sale
						(A)Request for
			 transferIf an existing dairy
			 producer, as described in section 203(b)(2), sells an entire dairy operation to
			 another party, the seller and purchaser may jointly request that the Secretary
			 transfer the production history of the seller to the purchaser.
						(B)TransferIf
			 the Secretary determines that the seller has sold the entire dairy operation to
			 the purchaser—
							(i)the
			 Secretary shall approve the transfer; and
							(ii)after the
			 approval of the transfer, the seller shall have no interest in that production
			 history.
							(2)Transfer by
			 Lease
						(A)Request for
			 transferIf an existing dairy
			 producer, as described in section 203(b)(2), leases an entire dairy operation
			 to another party, the lessor and lessee may jointly request that the Secretary
			 transfer the production history of the lessor to the lessee for the duration of
			 the term of the lease.
						(B)TransferIf the Secretary determines that the lessor
			 has leased the entire dairy operation to the lessee—
							(i)the Secretary shall approve the transfer;
			 and
							(ii)after the approval of the transfer, the
			 lessor shall have no interest in that production history for the duration of
			 the term of the lease.
							(3)Coverage
			 levelA purchaser or lessee
			 to whom the Secretary transfers a production history under this subsection may
			 not obtain a different level of basic margin protection or supplemental margin
			 protection coverage than the basic margin protection or supplemental margin
			 protection coverage held by the seller or lessor from whom the purchaser or
			 lessee obtained the production history.
					(c)Transfer of
			 production history of new entrantsThe Secretary may not transfer
			 the production history of a dairy producer described in section 203(b)(3) to
			 another person.
				(d)Movement and
			 transfer of production history
					(1)Movement and
			 transfer authorizedSubject
			 to paragraph (2), if a dairy producer moves from 1 location to another
			 location, the dairy producer may maintain the production history associated
			 with the operation.
					(2)Notification
			 requirementA dairy producer shall notify the Secretary of any
			 move of a dairy operation under paragraph (1).
					(3)Subsequent
			 occupation of vacated locationA party subsequently occupying a dairy
			 operation location vacated as described in paragraph (1) shall have no interest
			 in the production history previously associated with the operation at the
			 location.
					205.Basic margin
			 protection
				(a)EligibilityEach dairy producer registered to
			 participate in the program shall be eligible to receive basic margin protection
			 under the program through a 2-tier system described in subsection (c).
				(b)No Cost to Dairy
			 ProducerBasic margin protection shall be provided to a
			 registered dairy producer at no cost to the dairy producer.
				(c)Payment
			 threshold
					(1)First
			 tierAll registered dairy
			 producers shall receive a basic margin protection payment for the first
			 2,985,000 pounds of actual milk production of the dairy producer for the
			 calendar year whenever the average actual dairy producer margin for a
			 consecutive 2-month period is less than $6.00 per hundredweight of milk
			 (referred to in this section as the first tier payment
			 threshold).
					(2)Second
			 tierAll registered dairy producers shall receive a basic margin
			 protection payment for all pounds of actual milk production of the dairy
			 producer for the calendar year that is in excess of 2,985,000 pounds whenever
			 the average actual dairy producer margin for a consecutive 2-month period is
			 less than $4.00 per hundredweight of milk (referred to in this section as the
			 second tier payment threshold).
					(d)Basic margin
			 protection payment
					(1)Payment
			 requiredThe Secretary shall
			 make a basic margin protection payment to each registered dairy producer for a
			 consecutive 2-month period whenever the payment is required by subsection (c)
			 for that period.
					(2)Amount of
			 paymentThe basic margin
			 protection payment for the dairy operation of a dairy producer for a
			 consecutive 2-month period shall be equal to (as determined by the Secretary)
			 the product obtained by multiplying—
						(A)the difference
			 between—
							(i)the
			 average actual dairy producer margin for the consecutive 2-month period;
			 and
							(ii)(I)in the case of milk
			 under the first tier payment threshold, $6.00; and
								(II)in the case of milk under the second
			 tier payment threshold, $4.00; and
								(B)the lesser of—
							(i)the
			 quotient obtained by dividing—
								(I)(aa)in the case of milk
			 under the first tier payment threshold, 90 percent of the production history of
			 the dairy producer; and
									(bb)in the case of milk under the second
			 tier payment threshold, 70 percent of the production history of the dairy
			 producer; by
									(II)6; and
								(ii)the
			 actual amount of milk produced by the dairy operation of the dairy producer
			 during the consecutive 2-month period.
							206.Supplemental
			 margin protection
				(a)Election of
			 supplemental margin protectionAt the time of program registration of a
			 dairy producer, the dairy producer may purchase supplemental margin protection
			 under the program.
				(b)Payment
			 threshold and percentage of production history covered
					(1)Election of
			 payment thresholdA dairy
			 producer purchasing supplemental margin protection may elect a coverage level
			 that is higher, in any increment of $0.50, than the payment threshold for basic
			 margin protection specified in section 205(c), but not to exceed the lesser
			 of—
						(A)the projected
			 dairy producer margin; or
						(B)$8.00.
						(2)Election of
			 production history percentageA dairy producer purchasing supplemental
			 margin protection shall elect a percentage, equal to not more than 90 percent
			 nor less than 25 percent, of the production history of the producer to be
			 covered by supplemental margin protection.
					(c)Producer
			 PremiumsNot later than
			 January 15 of each year for which supplemental margin protection is available,
			 a dairy producer purchasing supplemental margin protection shall pay a premium
			 equal to the product obtained by multiplying—
					(1)the percentage of
			 production history elected by the producer under subsection (b)(3);
					(2)the production
			 history of the producer for the calendar year; and
					(3)the premium per
			 hundredweight of milk, as follows:
						
							
								
									Coverage LevelPremium per Cwt.
									
								
								
									$4.50$0.015
									
									$5.00$0.036
									
									$5.50$0.081
									
									$6.00$0.155
									
									$6.50$0.230
									
									$7.00$0.434
									
									$7.50$0.590
									
									$8.00$0.922.
									
								
							
						
					(d)Premium
			 obligations of producer
					(1)Pro-ration of
			 first year premiumA dairy producer who purchases supplemental
			 margin protection after initial program registration shall pay a prorated
			 premium for the first year based on the date on which the producer purchases
			 the coverage.
					(2)Subsequent
			 premiumsExcept as otherwise provided in paragraph (1), the
			 annual premium for a dairy producer shall be fixed at the level determined
			 under subsection (c) for each year of the program.
					(3)Legal
			 obligation
						(A)In
			 generalExcept as provided in subparagraphs (B) and (C), a dairy
			 producer who elects to purchase supplemental margin protection shall be legally
			 obligated to pay the applicable premiums for the entire period of the program,
			 and may not opt out of the program.
						(B)Death of dairy
			 producerIf a dairy producer dies, the estate of the deceased may
			 cancel the supplemental margin protection and shall not be responsible for any
			 further premium payments.
						(C)Retirement of
			 dairy producerIf a dairy
			 producer retires, the producer may request that the Secretary cancel the
			 supplemental margin protection if the producer has terminated the dairy
			 operation entirely and certifies under oath that the producer will not be
			 actively engaged in any dairy operation for at least the subsequent 7
			 years.
						(4)Loss of
			 Benefits; repaymentA dairy
			 producer who is in arrears on premium payments for supplemental margin
			 protection for more than 90 days shall—
						(A)remain legally obligated to pay the
			 premiums;
						(B)repay supplemental margin protection
			 payments previously paid to the producer; and
						(C)lose the right to
			 receive any further supplemental margin protection payments.
						(e)Supplemental
			 Payment thresholdA dairy producer who has purchased supplemental
			 margin protection shall receive a payment whenever the average actual dairy
			 producer margin for a consecutive 2-month period is less than the coverage
			 level elected by the dairy producer under subsection (b)(2).
				(f)Supplemental
			 margin protection payments
					(1)In
			 generalThe supplemental
			 margin protection payment for a dairy producer shall be—
						(A)made on the actual milk production of the
			 dairy producer for the calendar year; and
						(B)in addition to the basic margin protection
			 payment that is made on the actual milk production of the dairy producer for
			 the calendar year.
						(2)Amount of
			 paymentThe supplemental
			 margin protection payment for the dairy operation of a dairy producer shall be
			 equal to (as determined by the Secretary) the product obtained by
			 multiplying—
						(A)the difference between the elected coverage
			 level under subsection (b)(2) and the greater of—
							(i)the
			 average actual dairy producer margin for the consecutive 2-month period;
			 or
							(ii)$6.00;
							(B)the percentage of production history
			 elected by the dairy producer under subsection (b)(3); and
						(C)the lesser of—
							(i)the
			 quotient obtained by dividing—
								(I)the production
			 history of the dairy producer for the calendar year; by
								(II)6; and
								(ii)the
			 actual amount of milk produced by the dairy operation of the dairy producer
			 during the consecutive 2-month period.
							207.No payment
			 limitationsNotwithstanding
			 any other provision of law, basic margin protection payments and supplemental
			 margin protection payments received by a dairy producer under the program shall
			 not be subject to limitations for any reason.
			208.Use of
			 Commodity Credit CorporationThe Secretary shall use the funds,
			 facilities, and the authorities of the Commodity Credit Corporation to carry
			 out this title.
			209.DurationThe Secretary shall conduct the program
			 during the period beginning on January 1, 2012, and ending on December 31,
			 2017.
			IIIDairy Market
			 Stabilization Program
			301.DefinitionsIn this title:
				(1)Dairy
			 producerThe term dairy
			 producer means an individual or entity that directly or indirectly (as
			 determined by the Secretary)—
					(A)shares in the risk
			 of producing milk; and
					(B)makes
			 contributions (including land, labor, management, equipment, or capital) to the
			 dairy farming operation of the individual or entity that are at least
			 commensurate with the share of the individual or entity of the proceeds of the
			 operation.
					(2)Handler
					(A)In
			 generalThe term
			 handler means a person making payment to a dairy producer for milk
			 produced in the United States and marketed for commercial use.
					(B)Producer-handlerThe
			 term includes a producer-handler.
					(3)ProgramThe term program means the
			 dairy market stabilization program established under this title.
				(4)Program
			 baseThe term program base, with respect to a dairy
			 producer, means the program base calculated for the producer under section
			 302(b).
				(5)Program
			 boardThe term program board means the board of
			 directors appointed by the Secretary under section 309.
				(6)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
				(7)United
			 StatesThe term United
			 States, in a geographical sense, means the 50 States.
				302.Dairy market
			 stabilization program
				(a)In
			 generalThe Secretary shall
			 establish and administer a dairy market stabilization program applicable to all
			 dairy producers in the United States for the purpose of balancing the supply of
			 milk with demand when the total percent production growth in milk products in a
			 Federal milk marketing order exceeds the combined percent growth in Class I,
			 II, and III milk products.
				(b)Election of
			 program base calculation method
					(1)Deadline for
			 electionNot later than
			 January 15, 2012, each dairy producer shall inform the Secretary of the method
			 by which the program base for the producer for 2012 will be calculated under
			 paragraph (5).
					(2)Change in
			 calculation methodFor each year after 2012, a dairy producer may
			 change the program base calculation method to be used for a calendar year by
			 notifying the Secretary of the change not later than January 15 of that
			 year.
					(3)Treatment of
			 multi-producer operationsIf
			 a dairy operation consists of more than 1 dairy producer, all of the dairy
			 producers of the operation shall jointly make the election under paragraph (1)
			 with respect to the operation and jointly make any change to that election
			 under paragraph (2).
					(4)Treatment of
			 Producers with multiple dairy operationsIf a dairy producer operates 2 or more
			 dairy operations, each dairy operation of the producer shall require a separate
			 election under paragraph (1).
					(5)Calculation
			 methodsA dairy producer may elect either of the following
			 methods for calculation of the program base for the producer:
						(A)The volume of the
			 average monthly milk marketings of the dairy producer for the 3 months
			 immediately preceding the announcement by the Secretary that the program will
			 become effective.
						(B)The volume of the monthly milk marketings
			 of the dairy producer for the same month in the preceding year as the month for
			 which the Secretary has announced the program will become effective.
						303.Program
			 threshold for implementation and reduction in dairy producer payments
				(a)In
			 generalThe Secretary shall
			 announce that the program is in effect and order reduced payments to any dairy
			 producer who exceeds the applicable percentage of the program base of the
			 producer whenever the total percent production growth in milk products in a
			 Federal milk marketing order exceeds the combined percent growth in Class I,
			 II, and III milk products for the immediately preceding 2 months.
				(b)Effective date
			 for implementation of payment reductionsReductions in dairy
			 producer payments shall commence beginning on the first day of the month
			 immediately following the announcement by the Secretary under subsection
			 (a).
				304.Collection of
			 producer milk marketings information
				(a)Collection by
			 handlersFor each month
			 during which the program is in effect, each handler shall calculate the
			 following:
					(1)The volume of milk
			 marketings the handler has received from each dairy producer during that
			 month.
					(2)The volume of milk marketings the handler
			 has received from each dairy producer during the same month of the preceding
			 year.
					(3)The volume of milk marketings the handler
			 has received from each dairy producer during each of the 3 months preceding the
			 month in which the Secretary makes the announcement that the program will be in
			 effect.
					(b)Effect of
			 changing handlersIf a dairy producer changes handlers, the
			 producer shall ensure that milk marketings data required to make the
			 calculations under subsection (a) is provided to the new handler.
				305.Calculation of
			 reduced dairy producer payments
				(a)Reduced producer
			 payments requiredDuring any month in which payment reductions
			 are in effect under the program, each handler shall—
					(1)reduce payments to
			 each dairy producer from whom the handler receives milk, if payment reductions
			 are required by this section; and
					(2)remit to the Secretary the amount by which
			 payments are reduced.
					(b)ReconstitutionThe Secretary shall ensure that a dairy
			 producer does not reconstitute a dairy operation for the sole purpose of
			 altering the level of payment reductions required by this section.
				306.Limited
			 availability of amounts remitted to Secretary
				(a)Availability for
			 program board activitiesAs
			 soon as practicable after the end of each month during which payment reductions
			 are in effect under the program, the Secretary shall make available to the
			 program board 50 percent of the amounts remitted to the Secretary under section
			 305 during that month.
				(b)Use of remaining
			 amountsThe Secretary shall
			 deposit all amounts remitted to the Secretary under section 305 that are not
			 made available to the program board under subsection (a) into the general fund
			 of the Treasury.
				307.Suspension of
			 reduced payment requirement
				(a)Suspension
			 thresholdsThe Secretary
			 shall suspend the program whenever the Secretary determines that the price in
			 the United States for either cheddar cheese or skim milk powder (non-fat dry
			 milk) is more than 20 percent above the world price for that same commodity for
			 2 consecutive months.
				(b)Implementation
			 by handlersHandlers shall
			 cease reducing payments to dairy producers under the program upon receiving
			 notice of the suspension of the program from the Secretary.
				308.Audit of
			 producer and handler compliance
				(a)In
			 generalIf determined by the
			 Secretary to be necessary to ensure dairy producer and handler compliance with
			 the program, the Secretary may conduct periodic audits of participating dairy
			 operations and handlers.
				(b)Sample of dairy
			 producersAny audit conducted under subsection (a) shall include,
			 at a minimum, investigation of a statistically valid and random sample of dairy
			 producers.
				309.Program
			 board
				(a)In
			 generalThe Secretary shall
			 establish a board of directors for the program for the purpose of—
					(1)administering the
			 amounts remitted to the Secretary under section 305 that are made available to
			 the program board under section 306; and
					(2)determining the
			 most effective use of such funds.
					(b)Appointment of
			 directors
					(1)Number and
			 qualificationsThe Secretary
			 shall appoint 24 members to serve on the program board, who shall be
			 representative of the United States dairy producer community, taking into
			 account geographical diversity, cooperative membership, and volumes of milk
			 produced in various States and regions.
					(2)Reimbursement of
			 expensesFrom the amounts
			 made available to the program board under section 306, the Secretary shall
			 reimburse members of the program board for those costs of service on the
			 program board that the Secretary determines reasonable and appropriate.
					(c)DecisionmakingThe
			 program board shall reach decisions by an affirmative vote of
			 2/3 of the members of the program board.
				(d)Removal of dairy
			 products and expansion of demand
					(1)Spending
			 authorityThe program board
			 may use amounts made available to the program board under section 306—
						(A)to purchase dairy
			 products through commercial sources for donation to food banks and other food
			 programs that the Board determines appropriate, not later than 3 months after
			 the date on which the Secretary collected the funds; and
						(B)to expand
			 consumption and build demand for dairy products.
						(2)No duplication
			 of effortThe program board
			 shall ensure that projects supported under paragraph (1) are compatible with,
			 and do not duplicate, programs supported by the dairy research and promotion
			 activities conducted under the Dairy Production Stabilization Act of 1983 (7
			 U.S.C. 4501 et seq.).
					(3)Management
			 contractThe program board may enter into a contract with a
			 managing entity to carry out this subsection.
					(e)Program
			 evaluation
					(1)Contract
			 authority
						(A)In
			 generalUsing amounts made
			 available to the program board under section 306, the program board shall enter
			 into a contract for an evaluation of the program after the program has been in
			 operation for 2 years.
						(B)RequirementsThe evaluation shall include the use of
			 established dairy economic models to ascertain the effectiveness and operation
			 of the program.
						(2)Submission of
			 results
						(A)In
			 generalThe program board
			 shall submit to the Secretary the results of evaluations conducted under
			 paragraph (1).
						(B)RecommendationsThe Secretary shall review the evaluations
			 under paragraph (1) and submit to Congress such recommendations as the
			 Secretary considers appropriate regarding the program.
						310.DurationThe Secretary shall conduct the program
			 during the period beginning on January 1, 2012, and ending on December 31,
			 2017.
			IVMiscellaneous
			401.Repeals
				(a)Dairy product
			 price support program, dairy forward pricing program, and milk income loss
			 contract programSections
			 1501, 1502, and 1506 of the Food, Conservation, and Energy Act of 2008 (7
			 U.S.C. 8771, 8772, 8773) are repealed.
				(b)Dairy export
			 incentive program
					(1)In
			 generalSection 153 of the
			 Food Security Act of 1985 (15 U.S.C. 713a–14) is repealed.
					(2)Conforming
			 amendmentsSection 902(2) of the Trade Sanctions Reform and
			 Export Enhancement Act of 2000 (22 U.S.C. 7201(2)) is amended—
						(A)by striking
			 subparagraph (D); and
						(B)by redesignating
			 subparagraphs (E) and (F) as subparagraphs (D) and (E), respectively.
						(c)ApplicationThe
			 amendments made by this section apply beginning on the date on which the
			 regulations required under section 402 take effect.
				402.RegulationsNot later than 270 days after the date of
			 enactment of this Act, the Secretary of Agriculture shall promulgate such
			 regulations as are necessary to carry out this Act and the amendments made by
			 this Act.
			403.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
			
